                                            Case 3:21-cv-01070-SI Document 5 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MIGUEL ANGEL NEGRON,                                Case No. 21-cv-01070-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9             v.

                                  10     V. WHITE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at the Deuel Vocational Institution in Tracy, filed this pro se civil rights

                                  14   action under 42 U.S.C. § 1983, complaining of acts and omissions at that prison, which is located

                                  15   in San Joaquin County, and at the California State Prison – Solano, which is located in Solano

                                  16   County. Both of those counties are within the venue of the Eastern District of California. The

                                  17   defendants work at those prisons and apparently reside in the Eastern District of California. No

                                  18   defendant is alleged to reside in, and none of the events or omissions giving rise to the complaint

                                  19   are alleged to have occurred in, the Northern District. Venue therefore would be proper in the

                                  20   Eastern District, and not in this one. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice

                                  21   and pursuant to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the United States District

                                  22   Court for the Eastern District of California. The clerk shall transfer this matter.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 17, 2021

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
